Detailed Action
The instant application having Application No. 16/587,970 has a total of 15 claims pending in the application; there are 3 independent claims and 12 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 1/7/21. Claims 1-15 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sreedhar M et al. (U.S. Patent Application Publication No. 2017/0300393), herein referred to as .
Referring to claim 1, Sreedhar discloses as claimed, a method for I/O control, comprising: in response to receiving an I/O request, detecting a first set of information 5bits for a stripe in a Redundant Array of Independent Disks (RAID) related to the I/O request (see fig. 4, showing stripes in a RAID, and see para. 57, where in responses to each I/O operation, an address map is consulted which has information regarding each block in a stripe), the RAID being built on a plurality of disk slices divided from a plurality of disks, the stripe comprising a plurality of extents (see para. 46-48, where the RAID may span multiple storage devices and data is stored on a stripe, with a data block corresponding to each disk as part of the stripe), and each of the first set of information bits indicating whether a disk slice where a corresponding extent in the stripe is located is in a failure state (see para. 57, where in response to an I/O operation, the address map is consulted to determine whether the I/O operation is targeted for a logical block with a previously reported unrecoverable error);  10determining, from the stripe and based on the first set of information bits, a first set of extents in the failure state and a second set of extents out of the failure state (see para. 57, where a logical block with a previously unreported unrecoverable error would be in the failure state, and the redirected address would be a block out of the failure state); and executing the I/O request on the second set of extents without executing the I/O request on the first set of extents (see para. 57, where the I/O operation is redirected to the relocated address of the applicable logical block).  
Sreedhar discloses the claimed invention except for the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded I/O request.
see para. 134-142 and 164-182, where when a failure of a storage device occurs, a degraded read may take place before a new disk allocation)
	Sreedhar and Friedman et al. are analogous art because they are from the same field of endeavor of data storage systems (see Sreedhar, abstract and Friedman et al., abstract, regarding data storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sreedhar to comprise the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded I/O request, as taught by Friedman et al., in order to improve I/O speed by executing the I/O request prior to rebuilding.
As to claim 4, Sreedhar and Friedman et al. also disclose the method of claim 1, wherein the I/O request is a read request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be read from and stored and retrieved), executing the I/O request as a degraded I/O request on the second set of extents comprises: detecting a third set of information bits for the stripe, each of the third set of information bits indicating whether a disk slice where a corresponding extent in 5the stripe is located is in a new disk rebuild state (see Sreedhar, para. 57, where in response to an I/O operation, the address map is consulted to determine whether the I/O operation is targeted for a logical block with a previously reported unrecoverable error. Para. 70 discuses that means the block is rebuilt and re-located. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request); determining, from the second see Sreedhar, para. 57, where a logical block with a previously unreported unrecoverable error would be in the new disk rebuild state, as it is being rebuilt and re-located, and the redirected or re-located address would be a block out of the new disk rebuild state); and executing the read request as a degraded read request on the sixth set of extents without executing the 10read request on the fifth set of extents (see Sreedhar, para. 57, where the I/O operation is redirected to the relocated address of the applicable logical block. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).   
As to claim 5, Sreedhar and Friedman et al. also disclose the method of claim 1, wherein the I/O request is a write request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be both stored to and retrieved), the method further comprising: detecting whether data associated with the write request is successfully 15written into the second set of extents (see Sreedhar, para. 57-58, where during an I/O operation, checking if a new unrecoverable error is detected); in response to determining that the data fails to be written into at least one of the second set of extents, updating the first set of information bits such that an information bit, which is corresponding to at least one disk slice where the at least one extent is located, is updated to indicate the failure state of the at least one disk 20slice; and re-executing the write request as a degraded write request based on the updated first set of information bits (see Sreedhar, para. 67-70, where an unrecoverable error is reported or detected. The data is rebuilt and relocated. Operation is resumed, and the I/O requested would be serviced. The address map is then updated, which would update the information bits indicating a failure state, or unrecoverable error. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).  
Referring to claim 6, Sreedhar discloses as claimed, an apparatus for I/O control, comprising:  25a processor; and a memory coupled to the processor and having instructions stored thereon (see fig. 1, showing a processor and memory), the instructions, when executed by the processor, causing the apparatus to perform acts comprising: in response to receiving an I/O request, detecting a first set of 30information bits for a stripe in a Redundant Array of Independent Disks (RAID) related to the I/O request (see fig. 4, showing stripes in a RAID, and see para. 57, where in responses to each I/O operation, an address map is consulted which has information regarding each block in a stripe), the RAID being built on a plurality of 28disk slices divided from a plurality of disks, the stripe comprising a plurality of extents (see para. 46-48, where the RAID may span multiple storage devices and data is stored on a stripe, with a data block corresponding to each disk as part of the stripe), and each of the first set of information bits indicating whether a disk slice where a corresponding extent in the stripe is located is in a failure state (see para. 57, where in response to an I/O operation, the address map is consulted to determine whether the I/O operation is targeted for a logical block with a previously reported unrecoverable error);  5determining, from the stripe and based on the first set of information bits, a first set of extents in the failure state and a second set of extents out of the failure state (see para. 57, where a logical block with a previously unreported unrecoverable error would be in the failure state, and the redirected address would be a block out of the failure state); and executing the I/O request on the second set of extents without executing the I/O request on the first set of extents (see para. 57, where the I/O operation is redirected to the relocated address of the applicable logical block).  
Sreedhar discloses the claimed invention except for the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded I/O request
	However, Friedman et al. disclose the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded see para. 134-142 and 164-182, where when a failure of a storage device occurs, a degraded read may take place before a new disk allocation)
	Sreedhar and Friedman et al. are analogous art because they are from the same field of endeavor of data storage systems (see Sreedhar, abstract and Friedman et al., abstract, regarding data storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sreedhar to comprise the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded I/O request, as taught by Friedman et al., in order to improve I/O speed by executing the I/O request prior to rebuilding.
As to claim 9, Sreedhar and Friedman et al. also disclose the apparatus of claim 6, wherein the I/O request is a read request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be read from and stored and retrieved) and executing the I/O request as a degraded I/O request on the second set of extents comprises: detecting a third set of information bits for the stripe, each of the third set 30of information bits indicating whether a disk slice where a corresponding extent in the stripe is located is in a new disk rebuild state (see Sreedhar, para. 57, where in response to an I/O operation, the address map is consulted to determine whether the I/O operation is targeted for a logical block with a previously reported unrecoverable error. Para. 70 discuses that means the block is rebuilt and re-located. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request);  29determining, from the second set of extents and based on the third set of information bits, a fifth set of extents in the new disk rebuild state and a sixth set of extents out of the new disk rebuild state (see Sreedhar, para. 57, where a logical block with a previously unreported unrecoverable error would be in the new disk rebuild state, as it is being rebuilt and re-located, and the redirected or re-located address would be a block out of the new disk rebuild state); and executing the read request as a degraded read request on the sixth set of extents without executing the 5read request on the fifth set of extents (see Sreedhar, para. 57, where the I/O operation is redirected to the relocated address of the applicable logical block. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).  
As to claim 10, Sreedhar and Friedman et al. also disclose the apparatus of claim 6, wherein the I/O request is a write request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be both stored to and retrieved), the actions further comprising: detecting whether data associated with the write request is successfully 10written into the second set of extents (see Sreedhar, para. 57-58, where during an I/O operation, checking if a new unrecoverable error is detected); in response to determining that the data fails to be written into at least one of the second set of extents, updating the first set of information bits such that an information bit, which is corresponding to at least one disk slice where the at least one extent is located, is updated to indicate the failure state of the at least one disk 15slice; and re-executing the write request as a degraded write request based on the updated first set of information bits (see Sreedhar, para. 67-70, where an unrecoverable error is reported or detected. The data is rebuilt and relocated. Operation is resumed, and the I/O requested would be serviced. The address map is then updated, which would update the information bits indicating a failure state, or unrecoverable error. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).  
Referring to claim 11, Sreedhar discloses as claimed, a computer-readable medium having computer-readable instructions stored 20thereon, the computer-readable instructions, when executed, causing a device to: in response to receiving an I/O request, detect a first set of information bits for a stripe in a Redundant Array of Independent Disks (RAID) related to the I/O request (see fig. 4, showing stripes in a RAID, and see para. 57, where in responses to each I/O operation, an address map is consulted which has information regarding each block in a stripe), the RAID being built on a plurality of disk slices divided from a plurality of disks, the stripe comprising a plurality of extents (see para. 46-48, where the RAID may span multiple storage devices and data is stored on a stripe, with a data block corresponding to each disk as part of the stripe), and each of the first set of 25information bits indicating whether a disk slice where a corresponding extent in the stripe is located is in a failure state (see para. 57, where in response to an I/O operation, the address map is consulted to determine whether the I/O operation is targeted for a logical block with a previously reported unrecoverable error); determine, from the stripe and based on the first set of information bits, a first set of extents in the failure state and a second set of extents out of the failure state (see para. 57, where a logical block with a previously unreported unrecoverable error would be in the failure state, and the redirected address would be a block out of the failure state); and  30execute the I/O request on the second set of extents without executing the I/O request on the first set of extents (see para. 57, where the I/O operation is redirected to the relocated address of the applicable logical block).  
Sreedhar discloses the claimed invention except for the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded I/O request
	However, Friedman et al. disclose the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded I/O request (see para. 134-142 and 164-182, where when a failure of a storage device occurs, a degraded read may take place before a new disk allocation)
see Sreedhar, abstract and Friedman et al., abstract, regarding data storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sreedhar to comprise the failure state being a condition in which a disk slice has failed but has not yet been replaced; and based on the determining, and without allocating a new disk slice to replace a disk slice indicated to be in the failure state, executing the I/O request as a degraded I/O request, as taught by Friedman et al., in order to improve I/O speed by executing the I/O request prior to rebuilding.
As to claim 14, Sreedhar and Friedman et al. also disclose the computer-readable medium of claim 11, wherein the I/O request is a read 20request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be read from and stored and retrieved), and the computer-readable instructions, when executed, cause the device to: detect a third set of information bits for the stripe, wherein each of the third set of information bits indicating whether a disk slice where a corresponding extent in the stripe is located is in a new disk rebuild state (see Sreedhar, para. 57, where in response to an I/O operation, the address map is consulted to determine whether the I/O operation is targeted for a logical block with a previously reported unrecoverable error. Para. 70 discuses that means the block is rebuilt and re-located);  25determine, from the second set of extents and based on the third set of information bits, a fifth set of extents in the new disk rebuild state and a sixth set of extents out of the new disk rebuild state (see Sreedhar, para. 57, where a logical block with a previously unreported unrecoverable error would be in the new disk rebuild state, as it is being rebuilt and re-located, and the redirected or re-located address would be a block out of the new disk rebuild state); and execute the read request as a degraded read request on the sixth set of extents without executing the read request on the fifth set of see Sreedhar, para. 57, where the I/O operation is redirected to the relocated address of the applicable logical block. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).  
As to claim 15, Sreedhar and Friedman et al. also disclose the computer-readable medium of claim 11, wherein the I/O request is a write request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be both stored to and retrieved), and the computer-readable instructions, when executed, cause the device to: detect whether data associated with the write request is successfully written into the second set of extents (see Sreedhar, para. 57-58, where during an I/O operation, checking if a new unrecoverable error is detected);  5in response to determining that the data fails to be written into at least one of the second set of extents, update the first set of information bits such that an information bit, which is corresponding to at least one disk slice where the at least one extent is located, is updated to indicate the failure state of the at least one disk slice; and  10re-execute the write request as a degraded write request based on the updated first set of information bits (see Sreedhar, para. 67-70, where an unrecoverable error is reported or detected. The data is rebuilt and relocated. Operation is resumed, and the I/O requested would be serviced. The address map is then updated, which would update the information bits indicating a failure state, or unrecoverable error. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).
Claims 2-3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sreedhar in view of Friedman et al. and in view of Johnston et al. (U.S. Patent Application No. 2007/0294565), herein referred to as Johnston et al.
As to claim 2, Sreedhar and Friedman et al. also disclose the method of claim 1, wherein the I/O request is a read request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be read from and stored and retrieved. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).
Sreedhar and Friedman et al. disclose the claimed invention except for executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data; determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a fourth set of extents without any valid data; and executing the read request on the third set of extents without executing the 25read request on the fourth set of extents.  
	However, Johnston et al. disclose executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data (see para. 34, where metadata tracks which slices have been written to disk. Also see para. 41, where that includes which slices are valid); determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a fourth set of extents without any valid data (see para. 41, where the metadata stores information on which slices are valid and which are not valid); and executing the read request on the third set of extents without executing the 25read request on the fourth set of extents (see para. 34, where an example is given of during a recovery operation, data is only read from the slices are valid, and not read from non-valid slices).  
	Sreedhar and Johnston et al. are analogous art because they are from the same field of endeavor of storage redundancy and recovery (see Sreedhar, abstract and Johnston et al., abstract, regarding storage redundancy and recovery).

As to claim 3, Sreedhar, Friedman et al. and Johnston et al. also disclose the method of claim 2, wherein: the second set of information bits are determined based on whether data associated with a write request preceding the read request is successfully written 30into a disk slice (see Johnston et al., para. 34, where the metadata tracks which slices have been written to disk). 
As to claim 7, Sreedhar and Friedman et al. also disclose the apparatus of claim 6, wherein the I/O request is a read request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be read from and stored and retrieved. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request). 
Sreedhar and Friedman et al. disclose the claimed invention except for executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data; determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a fourth set of extents 
	However, Johnston et al. disclose executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data (see para. 34, where metadata tracks which slices have been written to disk. Also see para. 41, where that includes which slices are valid); determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a fourth set of extents without any valid data (see para. 41, where the metadata stores information on which slices are valid and which are not valid); and executing the read request on the third set of extents without executing the 25read request on the fourth set of extents (see para. 34, where an example is given of during a recovery operation, data is only read from the slices are valid, and not read from non-valid slices).  
	Sreedhar and Johnston et al. are analogous art because they are from the same field of endeavor of storage redundancy and recovery (see Sreedhar, abstract and Johnston et al., abstract, regarding storage redundancy and recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sreedhar to comprise executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data; determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a fourth set of extents without any valid data; and executing the read request on the third set of extents without executing the 25read request 
As to claim 8, Sreedhar, Friedman et al. and Johnston et al. also disclose the apparatus of claim 7, wherein: the second set of information bits are determined based on whether data associated with a write request preceding the read request is successfully written 25into a disk slice (see Johnston et al., para. 34, where the metadata tracks which slices have been written to disk).  
As to claim 12, Sreedhar and Friedman et al. also disclose the computer-readable medium of claim 11, wherein the I/O request is a read request (see Sreedhar, abstract, where I/O operations access blocks, which would be both reads and writes. See para. 38-40, where data may be read from and stored and retrieved. See Friedman et al., para. 134-142 and 164-182, where an I/O request may be a degraded I/O request).
Sreedhar and Friedman et al. disclose the claimed invention except for executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data; determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a fourth set of extents without any valid data; and executing the read request on the third set of extents without executing the 25read request on the fourth set of extents.  
	However, Johnston et al. disclose executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data (see para. 34, where metadata tracks which slices have been written to disk. Also see para. 41, where that includes which slices are valid); determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a see para. 41, where the metadata stores information on which slices are valid and which are not valid); and executing the read request on the third set of extents without executing the 25read request on the fourth set of extents (see para. 34, where an example is given of during a recovery operation, data is only read from the slices are valid, and not read from non-valid slices).  
	Sreedhar and Johnston et al. are analogous art because they are from the same field of endeavor of storage redundancy and recovery (see Sreedhar, abstract and Johnston et al., abstract, regarding storage redundancy and recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sreedhar to comprise executing the I/O request on the second set of extents comprises: detecting a second set of information bits for the stripe, each of the second set of information bits indicating whether a disk slice where a corresponding 20extent in the stripe is located includes valid data; determining, from the second set of extents and based on the second set of information bits, a third set of extents including the valid data and a fourth set of extents without any valid data; and executing the read request on the third set of extents without executing the 25read request on the fourth set of extents, as taught by Johnston et al., in order to improve I/O speed by only reading valid data.
As to claim 13, Sreedhar, Friedman et al. and Johnston et al also disclose the computer-readable medium of claim 12, wherein:  15the second set of information bits are determined based on whether data associated with a write request preceding the read request is successfully written into a disk slice (see Johnston et al., para. 34, where the metadata tracks which slices have been written to disk).  

Response to Arguments
Applicant’s arguments, filed 1/7/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Friedman et al.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-15 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132